[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM ON MOTION TO RECTIFY TRANSCRIPT
The defendant-appellant Joseph Fernandez, seeks a rectification of a portion of the transcript of his jury criminal trial, specifically relating to alleged comments made by States Attorney Jonathan Benedict in his closing argument.
The file reflects that written motions were filed on two separate occasions, one on June 5, 1995 by Public Defender, CT Page 1991 William Holden, and the second on August 23, 1995 by Assistant Public Defender Barry A. Butler.
The first of these actions was put over to the time of trial and no referral action was taken on the second motion as it was obviously unnecessary.
The motion to record final arguments of counsel is not automatically granted merely by such filing. It must be claimed or pursued for argument by the proposer at the time of trial. This was not done for this trial. Hence, it was treated as abandoned and not acted upon. Consequently, the arguments of counsel were not recorded.
There being no transcript to which the court can refer, the court cannot act to rectify it. The court has no independent recollection that what the defendant-appellant claims was argued by the State's Attorney, actually was said. Rather, the court only recalls that nothing of an unusual motive occurred that would have prompted the court to intervene or issue a warning to either attorney concerning the propriety of these remarks. Nor does the court recall any objections by either attorney to the remarks of the other.
The court cannot adapt the claims made here by the defendant-appellant make it part of the official transcript.
Therefore, the court denies the motion for rectification.
The Court Maiocco, Judge